DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2. 	Applicant's election of Species C (Figures 1, 2 and 6-8) directed to claims 1, 6-8 and 11 in the reply filed on 02/04/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Drawings
3.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: P1 in Figure 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bandukwala (Patent No.: US 4,820,115).
Regarding claim 1, Bandukwala discloses a rotating machinery (defined by a centrifugal compressor 10, as discussed in column 2 lines 15-25) comprising: 
a rotating body (impeller 12, as presented in column 2 lines 15-23 and annotated Figure 1) which is rotatable around an axis (impeller 12 is rotatable around an axis AA of rotation, as stated in column 1 lines 47-57 and depicted in annotated Figure 1) and has a first facing surface (having a first facing surface FS1 that is defined by an outer surface of the impeller 12) 5that widens in a plane intersecting the axis (as best seen in annotated Figure 1, the outer surface of the impeller 12, which is designated as the first facing surface FS1, is including a hub portion 20 and undoubtedly widening in a plane intersecting the axis AA of rotation); 
a stationary body (stationary portion of the centrifugal compressor or stationary body SB10 that covers the impeller 12 is surely having a second facing surface FS2, as shown in annotated Figure 1) has a second facing surface (second facing surface FS2) which faces the first facing surface (FS1, as best seen immediately below) in an axial direction (as indicated by arrows F) and forms a flow path (fluid flow path from the inlet 16 through the blades 22 and out through the diffuser passageway 18, as detailed in column 3 lines 17-22) through which a fluid (gas flow, as discussed in column 3 lines 18-26) flows from a radially inner side (the gas flow flows from the impeller inlet region) toward a radially outer side (toward an outer side of the diffuser passageway 18 that is clearly extending in the radial direction, as presented in annotated Figure 1); and  
10at least one rotation side projection portion (defined by the plurality of vanes 30 that are located on a rear surface 32 of the impeller disc 26, as stated in column 2 lines 48-61).  


    PNG
    media_image1.png
    584
    775
    media_image1.png
    Greyscale

Particularly, Bandukwala demonstrates the compressor 10 that includes an impeller 16 and a diffuser passageway 18 through which gas is discharged from the impeller 12.  Further, in column 3 lines 17-26, Bandukwala especially teaches:  In operation, the shaft 14 of the compressor 10 will be rotating driving the impeller 12 therewith and causing gas flow from the inlet 16 through the blades 22 and out through the diffuser passageway 18 at an increased pressure. Due to the pressure generated by the vanes 30 located on the rear surface 32 of the impeller 12 toward the outer periphery 27 of the impeller 12, none of the gas flows from the outer periphery 27 of the disc portion 26 toward the shaft 14 along the rear surface 32. 
Specifically, Bandukwala’s rotating machinery utilizes thermodynamic properties and relationships existing between the vanes of the impeller and the streamlining of the gas flow. Essentially, Bandukwala’s compressor is certainly designed such that the second facing surface FS2 of the stationary body SB is facing the first facing surface FS1 of the impeller 12 in an axial direction that, as depicted in annotated Figure 1, is indicated by the arrow F.
Then, with reference to annotated Figure 1 again, Bandukwala exhibits as how the second facing surface FS2 forms a gas flow path FP through which the flow of gas flows from the impeller inlet region or radially inner side toward the outer side of the diffuser passageway 18, designated as the radially outer side. Clearly, disclosing this gas flow path FP, Bandukwala specifically teaches a flow path which is surely being formed between the first facing surface FS1 and the second facing surface FS2, as instantly claimed. However, most importantly in Bandukwala is his specific arrangement of the plurality of circumferentially spaced vanes 30 that are located on a circle having as its center the rotational axis of the shaft 14, as stated in column 2 lines 48-57. 

    PNG
    media_image2.png
    567
    780
    media_image2.png
    Greyscale

Bandukwala explicitly teaches that: The circumferential spacing of the vanes 30 is preferably such that they are located between adjacent blades 22 and thereby provide a stiffness to the impeller disc 26 in another mode of vibration as compared to the effect of the ribs. The vanes 30 are located on a rear surface 32 of the impeller disc 26. That is, they are located on the opposite side of the disc 26 as compared to location of blades 22 and ribs 28. The orientation of the vanes 30 can be more clearly seen in FIG. 3. As shown therein, a cord 34 of each of the vanes is disposed at an angle A relative to a radius 36 which extends from the rotational axis of the shaft 14. The angle A may be changed when manufacturing the impeller 12 so that a selected positive pressure may be generated by the vanes 30 to prevent the flow of gas from the diffuser passageway 18 to the rear surface 32 of the impeller 12. 
Consequently, one skilled in the art would surely recognize that Bandukwala’s compressor is being configured such that 10at least one rotation side projection portion, which is defined by the plurality of vanes 30, is projecting from the first facing surface FS1 toward the second facing surface FS2, having an annular shape around the axis AA, and facing the second facing surface via a clearance, otherwise, the system cannot normally operate.  
Thus, Bandukwala appears to disclose all aspects of Applicant's claimed invention.
Regarding claim 11, Bandukwala substantially discloses the rotating machinery, as claimed and detailed above. Additionally, as best seen immediately below, Bandukwala evidently demonstrates as how the radial dimension R30 of the vane 30 of the plurality of circumferentially spaced vanes 30 is decreasing from the first facing surface side FS1 toward the second facing surface side FS2.

    PNG
    media_image3.png
    290
    697
    media_image3.png
    Greyscale

Clearly, Bandukwala performs as how the at least one rotation side projection portion has a radial dimension that decreases going from the first facing surface FS1 side toward the second facing surface FS2 side, as instantly claimed.  
7.	Claim(s) 1 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Argaud et al. (hereinafter “Argaud”) (Patent No.: US 8,226,353 B2).
Regarding claim 1, Argaud discloses a rotating machinery (turbomachine, as stated in Abstract) comprising: 
a rotating body (impeller 36, as discussed in column 5 lines 27-36) which is rotatable around an axis (the impeller 36 is inherently rotatable around an axis 16 of rotation shown by Argaud) and has a first facing surface (an outer surface of the impeller FS36 that widens in a plane intersecting the axis 16, as seen in annotated Figures 1& 5) that widens in a plane intersecting the axis (rotation axis 16 of the impeller 36); 
a stationary body (defined by external and internal portions of the casing, wherein the diffuser 12 comprising a downstream annular end-piece 26 with a substantially L-shaped section, as discussed in column 3 lines 20-32), has a second facing surface (second facing surface FS26)  which faces the first facing surface (FS36, as best seen in annotated Figures 1& 5) in an axial direction (indicated by arrow); and 
at least one rotation side projection portion (as stated in column 5 lines 28-35, the deflector 80' supported by the impeller 36 has a triangular shape in axial section whose apex is oriented toward the end-piece 26) which projects from the first facing surface toward the second facing surface (as best seen in annotated Figure 5).
Particularly, FIG. 1 of Argaud represents a portion of a turbomachine, such as an aircraft turbojet or turboprop, comprising, from upstream to downstream, in the direction of flow of the gases inside the turbomachine, a centrifugal compressor stage 10, a diffuser 12 and a combustion chamber 14 (see column 3 lines 5-11).
[AltContent: textbox (Figure 1)]
    PNG
    media_image4.png
    611
    745
    media_image4.png
    Greyscale

Notably, in column 3 lines 15-32, Argaud  teaches: The diffuser 12 is supported by an external casing 24 that externally surrounds the compressor 10, the diffuser 12 and the combustion chamber 14. The diffuser 12 comprises a downstream annular end-piece 26 with a substantially L-shaped section that comprises a substantially radial upstream portion 28 that extends inward from the inlet 20 of the diffuser 12, and a substantially cylindrical downstream portion 30 that terminates at its downstream end in an annular flange 32 attached by appropriate means of the screw-nut type to means 34 for injecting air for the ventilation and/or cooling of components (particularly turbine components) situated downstream of the combustion chamber 14. 

    PNG
    media_image5.png
    512
    724
    media_image5.png
    Greyscale

Further, in column 3 lines 65-67 & column 4 lines 1-11, Argaud especially teaches: The majority of the airflow coming out of the compressor stage 10 passes into the diffuser 12 (arrow 58) and supplies the combustion chamber 14 (arrows 60) and an internal annular stream 62 and external annular stream 64 going round the combustion chamber 14 (arrows 66), the internal stream 62 supplying the injection means 34.  A small portion of the airflow coming out of the centrifugal compressor 10 (arrow 68) travels into the radial space 38 formed between the impeller 36 of the compressor and the radial portion 28 of the end-piece 26 of the diffuser in order to ventilate the downstream cavity 40 of the impeller and therein prevent an accumulation of heat generated by viscous friction of the air driven by the rotation of the impeller. 
Likewise, in column 4 lines 15-25, Argaud specifies: In operation, an air recirculation zone 72 is created in the cavity 40 under the effect of the centrifugal forces and the rotation of the impeller. A portion of this air rises (arrow 76) along the impeller 36, from inside to outside and heats up by viscous friction on the downstream face 70 of the impeller. This hot air 76 mixes with the air 68 taken from the outlet of the compressor and increases its temperature, this mixture of air being able by convection to raise the temperature of the downstream face of the impeller, which represents a risk of damaging the impeller. 
Argaud then goes on to describe how: at least one annular deflector that extends about the axis 16 of rotation of the impeller, between the end-piece 26 of the diffuser and the downstream face 70 of the impeller, and that makes it possible to divert downstream the hot air rising along this face (column 4 lines 25-31). As best seen in annotated Figure 5, Argaud evidently demonstrates as how the deflector 80’ having an annular shape around the axis while facing the second facing surface FS26 via a clearance, as instantly claimed. 
In fact, Argaud’s system is certainly designed such that the stationary body, which is having the second facing surface FS26 facing the first facing surface FS36 in an axial direction while forming a flow path through which a fluid or air flows from a radially inner side toward a radially outer side as well as between the first facing surface FS36 and the second facing surface FS26, as instantly claimed. 
Thus, Argaud appears to disclose all aspects of Applicant's claimed invention.
 Regarding claim 6, Argaud substantially discloses the rotating machinery, as claimed and detailed above. Additionally, in column 5 lines 27-39, Argaud expressly states that “The deflector 90' of the end-piece 26 is extending axially around the deflector 80'”. As best seen immediately below, Argaud evidently illustrates as how 15at least one stationary side projection portion which is defined by the deflector 90’ and provided at a position facing the at least one rotation side projection portion, which is defined by the deflector 80’, on the second facing surface FS26 and projects toward the at least one rotation side projection portion 80’, as instantly claimed.  

    PNG
    media_image6.png
    466
    757
    media_image6.png
    Greyscale

Regarding claim 7, Argaud substantially discloses the rotating machinery, as claimed and detailed above. Additionally, in column 5 lines 27-38, Argaud explicitly teaches: In the variant of FIG. 5, two deflectors 80', 90' are supported respectively by the impeller 36 and the end-piece 26 of the diffuser, and define between them an annular outlet passageway for air from the radial space 38, which corresponds to a combination of the embodiments of FIGS. 2 and 3. The deflector 80' supported by the impeller 36 has a triangular shape in axial section whose apex is oriented toward the end-piece 26. The deflector 90' of the end-piece is substantially identical to the deflector 90 of FIG. 3 and extends axially around the deflector 80'. 

    PNG
    media_image7.png
    354
    727
    media_image7.png
    Greyscale

In fact, as best seen immediately above, Argaud certainly exhibits as howas howas how an end surface facing the first facing surface FC36 in the at least one stationary side projection portion is formed in a planar shape that widens in a plane intersecting the axis 16, as instantly claimed. 
Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Argaud in view of Bremer et al. (hereinafter “Bremer”) (Patent No.: US 6,257,834 B1), as evidenced by Iurisci et al. (hereinafter “Iurisci” (Patent No.: US 9,567,864 B2).
Regarding claim 8, Argaud substantially discloses the rotating machinery, as claimed and detailed above. However, Argaud does not explicitly disclose that at least one stationary side projection portion includes a plurality of43 stationary side projection portions.
Nonetheless, the use of a rotating machinery having a plurality of43 stationary side projection portions is notoriously well known in the art, as taught by Bremer. Bremer in the same field of endeavor teaches another rotating machinery, wherein the radial compressor 3 is being equipped with a compressor casing 10, in which a rotor 11 designed as compressor impeller and connected to the shaft 5 (see column 3 lines 65-67). 

    PNG
    media_image8.png
    661
    553
    media_image8.png
    Greyscale

With reference to annotated Figure 6, Bremer successfully teaches that: the intermediate wall 20 is designed to be extended radially to the outside, so that it covers substantial regions of the diffuser 15. To this end, the intermediate wall 20 has a corresponding outer ring 43. An encircling cavity 44 is formed in the interior of the outer ring 43. The feed line 27 for the cooling fluid 29 engages on the outer ring 43 and opens out into its cavity 44, which is connected at the other end to the recess 26 of the intermediate wall 20 (see column 5 lines 30-40).
However, most importantly in Bremer is his specific arrangement of the projections, wherein, as best seen in annotated Figure 6,  at least one stationary side projection portion including a plurality of43 stationary side projection portions that are surely arranged at intervals. In fact, disclosing these stationary side projection portions, Bremer specifically teaches as how the plurality of stationary side projection portions being arranged at intervals in a circumferential direction. This is evidenced by Iurisci (US 9,567,864 B2), which discloses another plurality of stationary side projection portions, very similar to that seen in annotated Figure 6, and performs as how the labyrinth eye seal 20 has a plurality of teeth 21a-e (five teeth 21a-e in the embodiment of FIGS. 4 and 5) extending in a radial direction toward the axis of rotation X of the impeller 10 and in a circumferential direction around the axis of rotation X.
Consequently, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using the least one stationary side projection portion including a plurality of43 stationary side projection portions that are surely arranged at intervals, as taught by Bremer, as evidenced by Iurisci, to the rotary machine of Argaud, as part of an obvious combination of known prior art structures, in this case the use of stationary side projection portions being arranged at intervals in rotary machine structures, to achieve predictable results, in this case, to control the fluid flow through the system. See KSR; MPEP 2141 III A.
Thus modified, one skilled in the art would have been reasonably appraised that the plurality of stationary side projection portions would be further arranged at intervals in a circumferential direction and would be further extending to a front side in a rotational direction of the rotating body as going from the radially inner side toward the radially outer side, as instantly claimed. 
Prior Art
11. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of four patents. US 4,277,222; US 5,297,928; US 9,903,374 B2; and US 20100322781 A1 are cited to show rotary machines having various configurations of stationary side projection portions which are facing at least one rotation side projection portion and projecting toward the at least one rotation side projection portion.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILYA PEKARSKAYA whose telephone number is (571)272-1158.  The examiner can normally be reached on Monday to Friday, 9:00-5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118 and/or Essama Omgba can be reached on (571)272-4532. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES G FREAY/           Primary Examiner, Art Unit 3746                                                                                                                                                                                             

	
/L. P./
Examiner, Art Unit 3746